DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 19-20 of U.S. Patent No. 11,004,264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite all limitations of the corresponding instant claims as shown in the table below.
17/107366
11,004,264 B2
1. A method comprising: 








obtaining three-dimensional (3D) meshes of a subject at a frame rate, the 3D meshes including a current-frame 3D mesh corresponding to a current frame and a previous-frame 3D mesh corresponding to a previous frame; 







deforming the previous-frame 3D mesh based on the current-frame 3D mesh; and 


determining, based on the deformed previous-frame 3D mesh, a 3D mesh of the subject for use with the current frame.

receiving a plurality of video streams captured of a subject by a plurality of video cameras, each video stream including video frames that are time-synchronized according to a shared 
 obtaining at least one three-dimensional (3D) mesh of the subject at the shared frame rate, the at least one 3D mesh time-synchronized with the video frames of the video streams, the at least one 3D mesh including a plurality of vertices with known locations in the predetermined coordinate system, wherein, for a current frame, obtaining the at least one 3D mesh of the subject at the shared frame rate includes: receiving a current-frame 3D mesh of the subject corresponding to the current frame, 
deforming, based at least in part on the current-frame 3D mesh of the subject, a previous-frame 3D mesh of the subject corresponding to a previous frame, and 
determining, based on the deformed previous-frame 3D mesh of the subject, the at least one 3D mesh for use with the 

1,19,20
2-4,10-12,18-20
2-3

4-5
8
1,19


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bard et al (U.S. Pub. 2017/0358118 A1).
Regarding claim 1, Bard et al teaches a method (Figs. 1,3, and related descriptions) comprising: 
               obtaining three-dimensional (3D) meshes of a subject at a frame rate, the 3D meshes including a current-frame 3D mesh corresponding to a current frame and a previous-frame 3D mesh corresponding to a previous frame (paragraphs [0010],[0011],[0023],[0034], 3D meshes; “The method includes identifying a current animation pose of an object (e.g., a face, head or body of a character—real or 
              deforming the previous-frame 3D mesh based on the current-frame 3D mesh (paragraph [0011], [0024], “determining an incremental morph based on the current animation pose, the next animation pose and a plurality of target poses, wherein the incremental morph comprises a set of weight values, each weight value associated with one of the target poses.” ); and
             determining, based on the deformed previous-frame 3D mesh, a 3D mesh of the subject for use with the current frame (paragraph [0011], [0024], “updating the current animation pose with the intermediate values to generate the next animation pose; and displaying the next animation pose”.).
Regarding claim 2, Bard et al teaches wherein deforming the previous-frame 3D mesh based on the current-frame 3D mesh comprises moving vertices of the previous-frame 3D mesh closer to corresponding vertices of the current-frame 3D mesh (paragraph [0024], “The number of vertices in each group is, of course, determined by 
Regarding claim 8, Bard et al teaches the method of claim 1, embodied as computer-executable instructions on at least one non-transitory computer-readable medium (paragraph [0032], storage 565, computer program instructions).
Claims 9-10 recite a system comprising: a processor; and memory storing instructions executable by the processor to perform the method as in claims 1-2. Bard et al teaches a system comprising: a processor; and memory storing instructions executable by the processor to perform the method as in claims 1-2 (Fig. 5, 505, 560. Also see rejection of claims 1-2 above.).
Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lodato et al (U.S. 2018/0350134 A1, already of record.).
Regarding claim 16, Lodato et al teaches a system (Fig. 22) comprising: 
                a processor (Fig. 22, ; and
                memory storing instructions (Fig. 22, 2206, 2214) executable by the processor to: 
                        receive a set of video streams captured, of a subject, by a set of video cameras having known vantage points in a coordinate system, the video streams including time-synchronized video frames corresponding to a current frame period (Fig. 2, paragraphs [0022]-[0023], [0044], “The plurality of capture devices may be communicatively coupled to one another (e.g., networked together) and/or communicatively coupled to another device or system (e.g., system 100) in any suitable synchronicity in time, position, angle, etc. For example, the capture devices may send and receive timing signals to ensure that each capture device captures corresponding data at a common time (e.g., within a threshold range of time) and that the data captured by different capture devices may be timestamped with a universal time shared by all of the capture devices.”); 
                       determine a three-dimensional (3D) mesh of the subject, for the current frame period, based on a current-frame 3D mesh of the subject corresponding to the current frame period and a previous-frame 3D mesh of the subject corresponding to a previous frame period (paragraphs [0024], [0046], [0118], “Based on the received data (e.g., the metadata and the depth data), the rendering system may generate, for each vantage point associated with each respective capture device, a partial 3D mesh projected into a virtual 3D space to produce a partial virtual representation of the 3D scene in the virtual 3D space.” “As shown in FIG. 18, surface data 1802 may include a series of sequential 2D color data captures 1804 (e.g. frames of a color data stream) of 3D scene 206 captured by the capture device 202-2 and a series of sequential 2D depth data captures 1806 (e.g., frames of a depth data stream) of scene 206 captured by capture device 202-2. The series of sequential 2D color data captures 1804 may represent color data of object 208 in 3D scene 206 from vantage point 204-2 of capture device 202-2 during a particular temporal sequence 1808 (e.g., a particular period of real time, a particular virtual timeline associated with 3D scene 206, etc.)”); and 
                     generate one or more time-synchronized data streams based on the set of video streams and the 3D mesh of the subject, wherein the one or more time-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bard et al, as applied to claims 2, and 10 above, and in view of Chen et al (U.S. Pub. 2019/0035149 A1, already of record).
Regarding claims 3 and 11, Bard  at el remains as applied to claims 2, and 10 above, respectively. However, Bard et al does not explicitly teach wherein moving the vertices of the previous-frame 3D mesh closer to the corresponding vertices of the current-frame 3D mesh is constrained to a predefined amount of motion of the subject.
Chen et al, in the same field of endeavor, teaches wherein moving the vertices of the previous-frame 3D mesh closer to the corresponding vertices of the current-frame 3D mesh is constrained to a predefined amount of motion of the subject (paragraphs [0495]-[0496], rotation matrix Ri(t) in the vertex transformation in the animation). As Chen et al is combined with Bard et al, i.e., implementing a predefined amount of motion of the subject, which is a common practice in the field, one would obtain the claimed feature. The rationale of the combination is combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods and systems as shown in Bard et al and Chen et al to obtain the claimed limitations.
Regarding claims 4 and 12, the combination of Bard et al and Chen et al would suggest the method of claim 2, or the system of claim 10, wherein moving the vertices of the previous-frame 3D mesh closer to the corresponding vertices of the current-frame 3D mesh is constrained to a predefined type of motion of the subject (Chen et al: paragraphs [0495]-[0496], e.g., rotation in the vertex transformation in the animation). The rationale of the combination for claims 3 and 11 above is incorporated herein.
Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bard et al, as applied to claims 1, and 9 above, and in view of Lodato et al.
Regarding claim 5, Bard et al remains as applied to claim 1 above. However, Bard et al does not explicitly teach further comprising: receiving depth-data frames of the subject at the frame rate; wherein obtaining the 3D meshes of the subject at the frame rate includes generating the 3D meshes of the subject based on the received depth-data frames.
Lodato et al, in the same field of endeavor, teaches receiving depth-data frames of the subject at the frame rate; wherein obtaining the 3D meshes of the subject at the frame rate includes generating the 3D meshes of the subject based on the received depth-data frames (Fig. 2, paragraphs [0051],[0052], depth data 212; paragraph [0108], “the partial 3D meshes may have different depth values along perspective from an arbitrary viewpoint.). As Lodato et al is combined with Bard et al, i.e., obtaining the depth data for generating the 3D meshes, one would obtain the claimed feature. The rationale of the combination is combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Bard et al and Lodato et al to obtain the claimed limitations.
Regarding claim 7, the combination of Bard et al and Lodato et al would suggest the method of claim 1, further comprising: using the determined 3D mesh of the subject for use with the current frame to determine a set of visible vertices of the 3D mesh at the current frame; and using the set of visible vertices of the 3D mesh at the current to generate a set of data streams configured to be used to render a viewpoint-adaptive 3D representation of the subject (Lodato et al : paragraphs [0024], [0055], [0069], “the 
Claims 13 and 15 recite the system of claim 9, the instructions further executable by the processor to preform the method as in claims 5 and 7. The combination of Bard et al and Lodato et al would suggest the system of claim 9, the instructions further executable by the processor to preform the method as in claims 5 and 7, see rejections of claims 5 and 7 above.
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bard et al, as applied to claims 1, and 9 above, and in view of Wagner et al (U.S. Pub. 2014/0139639 A1, already of record).
Regarding claims 6 and 14, Bard et al remains as applied to claims 1 and 9 above, respectively. However, Bard et al does not explicitly teach further comprising: receiving a plurality of depth-data streams captured of the subject by a plurality of depth cameras that each have a known vantage point, each depth-data stream including depth-data frames at the frame rate, each depth-data frame including a plurality of depth-data points, or the instructions further executable by the processor to: receive a plurality of depth-data streams captured of the subject by a plurality of depth cameras that each have a known vantage point, each depth-data stream including depth-data frames at the frame rate, each depth-data frame including a plurality of depth-data points; wherein obtaining the 3D meshes of the subject at the frame rate includes, in each frame-rate period: combining the depth-data points from the depth-data streams into a collective 3D point cloud in a coordinate system; and generating a respective one of the 3D meshes based on the collective 3D point cloud. 
Wagner et al, in the same field of endeavor, teaches receiving a plurality of depth-data streams captured of the subject by a plurality of depth cameras that each have a known vantage point, each depth-data stream including depth-data frames at the frame rate, each depth-data frame including a plurality of depth-data points; wherein obtaining the 3D meshes of the subject at the frame rate includes, in each frame-rate period: combining the depth-data points from the depth-data streams into a collective 3D point cloud in a coordinate system; and generating a respective one of the 3D meshes based on the collective 3D point cloud (Fig. 2, and related description, acquiring depth data/image. paragraphs [0054]-[0055], “The captured images with depth information may be represented as a point cloud.” “ In embodiments of Reconstruction .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lodato et al, as applied to claim 16 above, and in view of Bard et al.
Regarding claim 17, Lodato et al remains as applied to claim 16 above. However, Lodato et al does not explicitly teach wherein determining the 3D mesh of the subject comprises: deforming the previous-frame 3D mesh based on the current-frame 3D mesh; and determining, based on the deformed previous-frame 3D mesh, the 3D mesh of the subject for use with the current frame period.
Bard et al, in the same field of endeavor, teaches wherein determining the 3D mesh of the subject comprises: deforming the previous-frame 3D mesh based on the current-frame 3D mesh; and determining, based on the deformed previous-frame 3D mesh, the 3D mesh of the subject for use with the current frame period (paragraph [0011], [0024], “determining an incremental morph based on the current animation pose, the next animation pose and a plurality of target poses, wherein the incremental morph comprises a set of weight values, each weight value associated with one of the target 
Regarding claim 18, the combination of Lodato et al and Bard et al would suggest the system of claim 17, wherein deforming the previous-frame 3D mesh based on the current-frame 3D mesh comprises moving vertices of the previous-frame 3D mesh closer to corresponding vertices of the current-frame 3D mesh (Bard et al: paragraph [0024], “The number of vertices in each group is, of course, determined by the specific target and reference poses. When characterization operation 110 is akin to the difference operator described herein, the “closer” or “more similar” the reference and target poses, the delta pose will include fewer non-zero vertices.”).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lodato et al, and in view of Bard et al. as applied to claim 18 above, and further in view of Chen et al.
Regarding claim 19, the combination of Lodato et al and Bard et al remains as applied to claim 18 above. However, the combination does not explicitly teach wherein moving the vertices of the previous-frame 3D mesh closer to the corresponding vertices 
Chen et al, also in the same field of endeavor, teaches wherein moving the vertices of the previous-frame 3D mesh closer to the corresponding vertices of the current-frame 3D mesh is constrained to a predefined amount of motion of the subject (paragraphs [0495]-[0496], rotation matrix Ri(t) in the vertex transformation in the animation). As Chen et al is combined with Lodato et al and Bard et al, i.e., implementing a predefined amount of motion of the subject, which is a common practice in the field, one would obtain the claimed feature. The rationale of the combination is combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Lodato et al, Bard et al, and Chen et al to obtain the claimed limitations.
Regarding claim 20, the combination of Lodato et al, Bard et al and, Chen et al would suggest the system of claim 18, wherein moving the vertices of the previous-frame 3D mesh closer to the corresponding vertices of the current-frame 3D mesh is constrained to a predefined type of motion of the subject (Chen et al: paragraphs [0495]-[0496], e.g., rotation in the vertex transformation in the animation). The rationale of the combination for claim 19 above is incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613